The opinion of the Court was delivered, by
Lowrie, J.
Suppose that the money of James Carson did pay for this land, though the patent is in the name of Benjamin Carson, the elder — what then? Why, simply that the land belongs to James and not to Benjamin. This does not tend to establish a right in the younger Benjamin, the plaintiff below, unless he also shows some title from James. But this allegation rather adds to the difficulty of the plaintiff’s case, for it gives him two parol titles to establish instead of one; first that of James and then his own, and unless both are clearly proved the statute of frauds must rule the case in favor of the written title. The claim in this form excludes all the admissions by Benjamin, the elder, that he had given or intended to give this land, for it was not his to give.
The real claim of the plaintiff is contained in the allegation that when he was a little boy, his uncles James and Benjamin took out a patent for this land for him, in the name of his uncle Benjamin, intending to give it to him when he came of age. It is not alleged that they ever did give it to him, and without part performance, how is the statute of frauds to be avoided ? Kind intentions are never enforced by law. Even promises, if without consideration, are not contracts, and no action lies for the breach of them.
All the evidence on the subject shows only an intention on the part of James and Benjamin to give the land to the plaintiff, and the Court below was right in saying that under such evidence no title appeared in the plaintiff, and in directing a verdict for the defendants.
Judgment affirmed.